IN THE COURT OF CRIMINAL APPEALS

OF TEXAS







AP-74,348


Ex Parte FRANK Z. LOUIS STEPHENS, Applicant




Application for Habeas Corpus Relief from Judgment in
Case CR2005-077-1 of the 207th Judicial District Court

of Comal County



OPINION
 

Per Curium.

	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, § 3, TEX. CODE CRIM. PROC. On March 15, 2005, applicant was
convicted of possession of a controlled substance -- oxycodone, less than one gram, and
punishment was assessed at confinement for 420 days. No appeal was taken. The
judgment gave him credit for five days in custody before judgment.
	The applicant claims that he was entitled to more credit for confinement in jail
before he was convicted.
	In this case, the judge of the convicting court entered an order that granted relief
and ordered the applicant to be given credit for time spent in custody from October 22,
2004 through March 10, 2005.
	Because the trial court has manifested an intent to grant relief, and the granting of
such relief will entitle applicant to be released from custody immediately, this Court will
grant relief.
	We conclude that Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004), is
inapplicable to the instant case because the trial court has made findings of fact that
applicant should be granted relief, and applicant will be confined illegally unless relief is
granted. See id., at 148 n.2. Applicant shall be given jail time credit from October 22,
2004 through March 10, 2005.
	The Clerk of this Court will send a copy of this order to the judge of the District
Court and to the State Jail Division of the Department of Criminal Justice.

Entered March 1, 2006.
Do Not Publish.